t c memo united_states tax_court thomas b goldsby jr and sandra c goldsby petitioners v commissioner of internal revenue respondent docket no filed date scott f may for petitioners edsel ford holman jr for respondent memorandum opinion kroupa judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax for by denying a dollar_figure charitable_contribution pass-through_deduction petitioners carried over from regarding conservation easements on real_estate owned by the goldsby-matthews trust the trust we are asked to decide as a threshold issue whether petitioners may deduct the charitable_contribution we conclude that they may not background the parties fully stipulated the facts regarding the threshold issue in this case under rule the stipulation of facts and the accompanying exhibits are incorporated by this reference and the stipulated facts are so found petitioners lived in memphis tennessee at the time they filed the petition references to petitioner are to thomas b goldsby jr petitioner and the trust petitioner’s father thomas b goldsby sr an arkansas resident created the trust in as the settlor the trust agreement provides that the settlor’s son petitioner is the sole income_beneficiary and is entitled to all the net_income the net_income is to be paid quarterly if convenient but at least annually petitioner’s children the settlor’s grandchildren are the remainder beneficiaries under the trust agreement pursuant to the trust agreement the grandchildren shall receive the trust corpus once petitioner dies 1all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the year at issue unless otherwise indicated petitioner as trustee the settlor also named his son petitioner trustee of the trust petitioner was the initial trustee of the trust and served until petitioner served as trustee again from through at least the date the petition was filed an unrelated_person was trustee in the brief interim the trustee has general authority to manage and distribute the trust’s assets and income the trust agreement obligates the trustee to manage the corpus in a manner that would satisfy the purpose of allowing a distribution of the corpus to the settlor’s grandchildren after petitioner dies all the powers the trustee has are subject_to fiduciary duty limitations and subject_to the limitations of the trust agreement the trustee is restricted in dealing with the corpus and income by the prudent investor rule is not allowed to engage in speculation and is required to seek long-term growth and appreciation of the trust property considering income production as well as the safety of the corpus the trust agreement restricts each beneficiary from disposing of his or her interest in the trust arkansas law governs the interpretation of the trust agreement undistributed_net_income and deemed distributions petitioner chose not to make or accept the mandated annual distributions of net_income despite the requirement in the trust agreement some years petitioner left a portion of the trust income with the trust assets this undistributed_net_income which amounted to approximately dollar_figure million by date was noted in the trust’s books_and_records although petitioner intentionally did not pay himself the trust’s net_income he never intended to relinquish his claim to this undistributed_income petitioners reported all of the trust’s income both distributed and undistributed on their tax returns in the respective years the trust earned the income the trust and petitioner treated certain transactions involving the trust’s donations to charity as deemed distributions to petitioner over the years a financial spreadsheet prepared by the trust’s certified_public_accountant cpa indicates that the trust treated dollar_figure as deemed distributions to petitioner during land in the trust the trust acquired significant real_estate over the years the trust acquired approximately big_number acres of land in tunica county mississippi which we refer to as the duck lake property the trust also acquired several thousand additional acres of contiguous property in mississippi north of the duck lake property and between the mississippi river and tunica cutoff lake this property north of the duck lake property is referred to as the riverbend m’hoons bend property the trust conveyed conservation easements on the duck lake property and the riverbend m’hoons bend property to the mississippi land trust in respondent acknowledges that the mississippi land trust is a qualified charitable_organization under sec_501 the trust obtained appraisals of the duck lake property and the riverbend m’hoons bend property both before and after the conservation easements that indicated the value of the conservation easements was dollar_figure tax reporting of the conservation_easement donations the trust reported its donation of the conservation easements on its form_1041 u s income_tax return for estates and trusts for and reported that the charitable_contribution was allocated to the sole income_beneficiary petitioner the schedule_k-1 beneficiary’s share of income deductions credits etc attached to the trust’s form_1041 reported the entire dollar_figure claimed charitable_contribution_deduction as passing through to petitioner as the sole income_beneficiary petitioners deducted a portion of the trust’s charitable_contribution on their federal_income_tax return for and carried over the balance subject_to the adjusted_gross_income limitations of sec_170 petitioners carried over and deducted portions of the trust’s charitable_contribution on their federal_income_tax returns for and petitioners’ charitable_contribution carryover deduction for is at issue respondent’s examination respondent sent two letters to petitioners requesting information about their carryover deduction for charitable_contributions on their return for but petitioners failed to respond instead an employee of the trust received the letters and filed them without bringing the letters to petitioners’ attention having received no response respondent issued a deficiency_notice to petitioners in which he disallowed petitioners’ charitable_contribution_deduction for respondent challenged the value of the conservation easements that the trust donated as well as petitioners’ eligibility for any deduction at all petitioners timely filed a petition the parties filed and the court granted a joint motion to sever the threshold issue of who is the proper party to claim the charitable_contribution from the valuation issue of the conservation easements because we conclude that petitioners are not the proper party to claim the charitable_contribution_deduction no trial will be necessary to determine the valuation issue discussion we are asked to decide whether petitioners may deduct on their individual joint_return a charitable_contribution the trust made with respect to the trust’s property we conclude that petitioners may not deduct the charitable_contribution in we begin with the burden_of_proof i burden_of_proof in general the commissioner’s determinations in the deficiency_notice are presumed correct and the taxpayer bears the burden of proving that the commissioner’s determinations are in error see rule a 290_us_111 the burden_of_proof may shift to the commissioner under certain circumstances however if taxpayers introduce credible_evidence and establish that they substantiated items maintained required records and fully cooperated with the commissioner’s reasonable requests sec_7491 and a and b petitioners admitted that they failed to respond to respondent’s two letters seeking information about their deduction in addition petitioners have not argued that the burden_of_proof should shift to respondent accordingly we find that the burden_of_proof remains with petitioners sec_7491 is effective with respect to court proceedings arising in connection with examinations by the commissioner commencing after date the date of enactment of the internal_revenue_service restructuring and reform act of publaw_105_206 sec a 112_stat_726 ii ownership of a portion of the trust under grantor_trust_rules petitioners argue that petitioner is the owner of a portion of the trust under the grantor_trust_rules and should therefore be allowed to deduct the value of the conservation easements the trust contributed to charity we agree that petitioner is the owner of the income portion of the trust but we do not find that petitioner is the owner of the corpus_portion moreover petitioners have not proven that the charitable_contribution was made from the income portion of the trust and petitioners are thus not entitled to the deduction we consider each of these issues in turn a treating petitioner as owner of the income portion of the trust under grantor_trust_rules a person is treated as the owner of any portion of a_trust with respect to which that person has the power solely exercisable by himself or herself to vest the corpus or the income in himself or herself sec_678 146_f2d_1 8th cir affg 2_tc_1128 when a person is treated as the owner of a portion of a_trust under sec_678 special rules apply to not tax the trust directly secs 69_tc_165 instead the person treated as the owner takes into account the trust’s items of income deduction and credit attributable to that portion of the trust sec_671 if the trust makes a donation to charity from that portion of the trust the person who is treated as the owner of that portion may cumulate those charitable donations with the person’s own charitable donations and deduct them under sec_170 sec_1_671-2 income_tax regs we look to state law to examine the nature of rights and interests in a_trust 94_tc_666 arkansas courts consider the four corners of the governing instrument to ascertain the intention of the settlor regarding the nature of interests in a_trust estate of whiting v commissioner tcmemo_2004_68 citing aycock pontiac inc v aycock s w 2d ark gregory v moose s w 2d ark ct app we look to the provisions of the trust agreement to determine whether petitioner is treated as the owner of any portion of the trust under sec_678 we find that petitioner is treated as the owner of the income portion of the trust under sec_678 petitioner has significant powers with respect to the trust income on account of his dual role as trustee and sole 3scholars have suggested that this provision might be intended to permit a deduction even when the trust’s charitable_contribution was not from income e g blattmachr michaelson income_taxation of estates and trusts sec_3 ndollar_figure 14th ed trusts themselves ordinarily may deduct contributions under sec_642 only if they are made from income we need not consider this point further because we conclude that petitioner is not treated as the owner of any portion of the trust other than the income portion income_beneficiary he was able to was required to and did vest the income of the trust in himself petitioner as trustee was required to cause the trust periodically to pay him as income_beneficiary the entire net_income of the trust petitioner as trustee owed fiduciary duties with respect to the income only to himself the sole income_beneficiary accordingly we conclude that petitioner has the sole power to vest the trust’s income in himself and is treated as the owner of the income portion of the trust b petitioner is not the owner of the trust corpus despite the undistributed_net_income petitioners argue that they are also the owners of the trust corpus or at least a portion of it because petitioner left undistributed_net_income with the other trust assets and it became commingled with the trust corpus accordingly they reason they are entitled to the deduction for the charitable_contribution no matter the source of the charitable_contribution we disagree there are several fundamental problems with petitioners’ argument regarding ownership of the trust corpus an examination of the trust agreement indicates that the settlor did not intend petitioner to have any rights with respect to the corpus other 4the unique circumstances require a finding that petitioner should be treated as the owner of the trust’s income portion we note and petitioners acknowledge on brief that this finding does not apply in every situation involving a simple_trust than to manage it as trustee for the benefit of the remaindermen petitioner’s children petitioner has no right under the trust agreement to vest corpus in himself the trust agreement strongly shows the settlor’s intent for the trustee to act to preserve the corpus for eventual distribution to the settlor’s grandchildren petitioner as trustee has fiduciary duties to these remainder beneficiaries and must act for their benefit when dealing with the corpus further the undistributed_income never became part of the trust corpus nor commingled with the trust corpus petitioner never relinquished his claim to the undistributed_net_income moreover the trust’s books_and_records showed the amount of undistributed_net_income due petitioner the undistributed_net_income unlike the trust corpus was subject_to petitioner’s withdrawal at any time the undistributed_net_income was not held subject_to the trust agreement not required to be invested for the benefit of the remaindermen and therefore not part of the corpus petitioners have also failed to prove the conservation easements were donated from the undistributed_net_income 5we note that if the undistributed_net_income did become part of the corpus the trust agreement would impose fiduciary obligations on petitioner with respect to it any donation of the undistributed_net_income if it became part of corpus would be a violation of petitioner’s fiduciary duties to maintain the corpus for the benefit of the remaindermen his children regardless of whether the undistributed_net_income was part of the corpus petitioners have not introduced evidence indicating that the trust’s donation of the conservation easements came from the undistributed_net_income belonging to petitioner we also note that petitioners have not offered any explanation how dollar_figure million in undistributed_net_income relates to the dollar_figure million charitable_contribution the trust made and we decline to speculate c failure to prove that the charitable_contribution was made from the income portion although we treat petitioner as the sole owner of the income portion of the trust petitioners may not deduct the value of the conservation easements the trust contributed to charity because they have not proven that the trust’s contribution was from the income portion in general status as owner of one portion of a_trust does not permit a person to include income or take deductions not attributable to that portion see sec_1 b income_tax regs petitioners have failed to introduce any evidence linking the dollar_figure conservation easements to the trust’s income petitioners have introduced no evidence to prove that the conservation easements transferred were part of the income portion of the trust petitioner is entitled to take into account only those items included in computing the income of a current income_beneficiary and petitioner has failed to show that the dollar_figure conservation easements meet this standard absent proof that the trust donated the conservation easements from its income rather than from the corpus we cannot allow petitioners to deduct the trust’s charitable_contribution the failure of a party to introduce evidence which if true would be favorable to that party gives rise to the presumption that the evidence would be unfavorable if produced 6_tc_1158 affd 162_f2d_513 10th cir petitioners argue that the donation must have come from income because the trust agreement obligates the trustee to hold the corpus for the benefit of the remaindermen his children while we agree that petitioner was obligated to hold the corpus for the benefit of the remaindermen this does not dictate that the conservation easements are part of the income portion of the trust we note that petitioner did not comply with other directives in the trust agreement such as the requirement to distribute net_income at least annually 6charitable contributions deductible by a_trust under sec_642 would generally be used in computing distributable_net_income and would therefore be included in income by a person treated as the owner of the trust’s income see sec_643 sec_642 sec_1_671-3 and c income_tax regs the charitable_contribution at issue however would not be deductible by the trust under sec_642 because the trust agreement does not authorize charitable_contributions the charitable_contribution thus would not be used in computing the trust’s distributable_net_income or taxable_income in sum although we treat petitioner as the owner of the income portion of the trust petitioners are not entitled to deduct the value of the conservation easements because petitioners have not proven that the trust’s contribution was from the income portion of the trust iii deemed distributions of net_income petitioners argue in their reply brief that alternatively the trust’s charitable_contributions were actually deemed distributions to petitioner followed by charitable_contributions by petitioner we refuse to find the facts as petitioners argue the evidence in the record suggests that the trust and petitioners did not account for the charitable_contribution as a deemed_distribution although charitable_contributions were made in the past that the trust and petitioners did account for in this manner this particular contribution does not appear to be one of them the trust’s financial spreadsheet prepared by the trust’s cpa indicates that only dollar_figure was accounted for as a deemed_distribution in petitioners’ argument therefore contradicts the trust’s own books_and_records moreover petitioners did not treat themselves on their income_tax returns as directly contributing the conservation easements they claimed pass-through deductions not direct deductions under sec_170 we decline to find the transaction was a deemed_distribution to petitioner followed by a direct charitable_contribution by petitioner iv conclusion we conclude that petitioners are not entitled to a deduction for the trust’s charitable_contribution of the conservation easements while petitioner is treated as the owner of the income portion of the trust petitioners have failed to prove that the conservation easements were made from the income portion of the trust the mere fact that petitioner failed to withdraw approximately dollar_figure million of income due him does not cause petitioner to be the owner of the corpus because the trust income he was owed was wholly separate from the corpus petitioners also have not proven that the trust’s distributions to charity were deemed distributions to petitioner followed by his contribution of the easements to charity no further trial will be necessary concerning the valuation issue because we have found for respondent on the threshold issue in reaching our holding we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
